UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7044



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOHNEY FREEMAN, a/k/a Johnny Freeman, a/k/a
Johnny, a/k/a Mr. J, a/k/a J,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. J. Calvitt Clarke, Jr., Senior Dis-
trict Judge. (CR-88-76-N)


Submitted:   December 14, 1999            Decided:   January 5, 2000


Before MURNAGHAN, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Johney Freeman, Appellant Pro Se.  Charles Dee Griffith, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Following a jury trial, Johney Freeman was convicted of

various drug-related offenses, including operating a continuing

criminal enterprise.      On November 21, 1988, the district court

sentenced him to life plus twenty years in prison.     We affirmed his

conviction and sentence.    See United States v. Harris (L), No. 88-

5663 (4th Cir. Feb. 26, 1990) (unpublished).      Freeman now attempts

to file a second direct criminal appeal pursuant to 18 U.S.C.

§ 3742 (1994).

     We lack jurisdiction to consider the merits of the appeal,

however, because it is untimely. Criminal defendants have ten days

from the entry of the judgment or order at issue to file a notice

of appeal.     See Fed. R. App. P. 4(b).     The appeal periods estab-

lished by Rule 4 are mandatory and jurisdictional.      See Browder v.

Director, Dep’t of Corrections, 434 U.S. 257, 264 (1978).      Freeman

filed his notice of appeal in July 1999, more than ten years out-

side the appeal period.

     Freeman’s untimely appeal deprives this court of jurisdiction

to consider the merits of the appeal.      We therefore deny the motion

for preparation of a transcript at government expense and dismiss

the appeal.*    We dispense with oral argument because the facts and


     *
       To the extent that Freeman intended, by way of his notice of
appeal, to file a motion under former Fed. R. Crim. P. 35(a), such
a motion is properly filed in the district court. To the extent
that Freeman intended to file a successive 28 U.S.C.A. § 2255 (West

                                  2
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                        DISMISSED




Supp. 1999) motion, he first must seek authorization from this
court to do so. See 28 U.S.C.A. § 2244 (West Supp. 1999).


                                3